                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:16-CR-203-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
BYRON LEE TATE,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion to Reduce

Sentence Pursuant to First Step Act. (Doc. No. 48). Defendant, an inmate at FCI Butner Low in

Butner, North Carolina, seeks a reduction of his sentence based on the COVID-19 pandemic. In

support, he maintains that he suffers from necrosis sepsis, and that he needs surgery for this

condition. Id. Also pending is Defendant’s Motion to Appoint Counsel to assist him with bringing

a motion under the First Step Act. (Doc. No. 47). The Government filed a response in opposition

on May 6, 2020.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, Defendant has failed to provide the Bureau with thirty days to evaluate his

compassionate release request before filing his motion in this Court. Because Defendant has not

exhausted available administrative remedies, the Court declines to modify Defendant’s term of

imprisonment at this time.

       Additionally, despite his assertions, Defendant has not submitted any evidence to the Court




      Case 3:16-cr-00203-MOC-DCK Document 53 Filed 05/11/20 Page 1 of 2
showing that he has an increased health risk from COVID-19. Although he claims that his immune

system is compromised because of his intestinal issues, the Government counters that his medical

records do not support this assertion.1 As the Third Circuit has recognized, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” Raia, 2020 WL 1647922, at *2. Thus, the Court

declines to modify Defendant’s sentence at this time.

       Finally, Defendant has also filed a motion to appoint counsel to assist him with filing a

motion for release under the First Step Act. The Court denies the motion.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Appoint Counsel Pursuant

to First Step Act, (Doc. No. 47), and his Motion to Reduce Sentence Pursuant to First Step Act,

(Doc. No. 48), are both DENIED.

                                          Signed: May 8, 2020




1The Government notes, additionally, that because Defendant is scored by BOP as a Low Risk
Recidivism Level, he is currently not eligible for transfer to home confinement under the
Attorney General’s authority and the CARES act. (Doc. No. 51 at 1).


      Case 3:16-cr-00203-MOC-DCK Document 53 Filed 05/11/20 Page 2 of 2
